UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-4094


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

WILLIAM DEVON EVANS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. W. Earl Britt, Senior District Judge. (5:17-cr-00140-BR-1)


Argued: December 13, 2018                                      Decided: January 23, 2019


Before WILKINSON, HARRIS, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished opinion. Judge Quattlebaum wrote the opinion, in which Judge
Wilkinson and Judge Harris joined.


ARGUED:        Jennifer Claire Leisten, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Raleigh, North Carolina, for Appellant. Kristine L. Fritz, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee. ON
BRIEF: G. Alan DuBois, Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Raleigh, North Carolina, for Appellant. Robert J. Higdon, Jr.,
United States Attorney, Jennifer P. May-Parker, Assistant United States Attorney, Seth
Morgan Wood, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                            2
QUATTLEBAUM, Circuit Judge:

       William Devon Evans pled guilty, without a plea agreement, to theft of firearms

from a federal firearm licensee, in violation of 18 U.S.C. §§ 922(u) and 924(a)(2);

possession of stolen firearms, in violation of 18 U.S.C. §§ 922(j) and 924(a)(2); and

possession of firearms by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and

924(a)(2). He was sentenced to 41 months’ imprisonment and three years’ supervised

release on each of the three counts to be served concurrently.             On appeal, Evans

maintains that the district court erred in applying a four-level enhancement under

U.S.S.G. § 2K2.1(b)(5) for trafficking firearms and a four-level enhancement under

U.S.S.G. § 2K2.1(b)(6)(B) for possessing a firearm in connection with another felony

offense. For the reasons set forth below, we affirm the district court.

                                              I.

                                             A.

       Evans’ conviction arose from events in connection with the theft of firearms from

Evans’ employer, Arrow Pawn. On or around October 20, 2016, Arrow Pawn, a pawn

shop and federal firearms licensee in Raleigh, North Carolina, conducted an audit and

discovered that six firearms were missing from the store. Law enforcement spoke with

Evans regarding the incident as part of the investigation that ensued. 1




1
        At the time of Evans’ employment he was a convicted felon. He had also been
classified by the North Carolina Department of Public Safety as a member of the United
Blood Nation street gang.


                                              3
       During the investigation, Evans initially told law enforcement that he hid the

firearms at several different locations in Raleigh.    He thereafter changed his story and

stated that he gave the firearms to an acquaintance named Charron Butts. During the

investigation, law enforcement reviewed the contents of Butts’ cell phone and found

photographs and videos of Butts and Evans possessing and displaying some of the

firearms, holding money and making Blood gang member signs.               Law enforcement

interviewed Butts who eventually admitted that Evans brought the firearms to his house.

       Police recovered three of the six stolen firearms. A Taurus Millennium was

recovered next to a fence in the backyard of a residence during the execution of a search

for illegal drug sales at that residence. A Taurus PT 840 was recovered in the possession

of an individual at an apartment complex where officers were investigating a drug

violation. Finally, a Smith & Wesson .40 caliber was recovered from a coat closet during

the police’s investigation related to the theft of a car and search of a nearby home.

       After Evans’ plea, the probation office prepared a Presentence Report (“PSR”)

which assigned Evans a base offense level of 14 because he was previously convicted of

a felony and was prohibited from possessing the firearm at the time of the offense. 2

Because the offense involved six stolen firearms, the base level was enhanced by two.

The PSR also recommended a four-level enhancement based on Evans’ involvement in

trafficking stolen firearms to Butts. The PSR recommended another four-level increase

based on Evans being in possession of a firearm in connection with another felony

       2
           The 2016 Guidelines Manual was used to calculate the offense level.


                                             4
offense. Evans objected to the four-level enhancement for trafficking firearms in the

PSR, contending that his conduct did not fit within the definition of trafficking of

firearms as explained in the application notes to U.S.S.G. § 2K2.1. 3 Evans also objected

to the four-level enhancement for possession of firearms in connection with another

felony offense.

       At the sentencing hearing, the government called Agent Larry Baer—a detective

with the City of Raleigh Police Department familiar with the case—to testify. Agent

Baer was assigned as a task force officer with the Federal Bureau of Alcohol, Tobacco

and Firearms. Agent Baer testified about the investigation, arrest and interview of Evans

as described above. He also testified about information recovered from Butts’ cell phone,

including photographs of Evans and Butts posing and making gang signs. He testified to

Evans’ change of his story about the guns. Agent Baer testified that he did not have

evidence that Evans knew any of the individuals involved in the three incidents where the

stolen firearms were located. Agent Baer testified that there were no text messages

recovered between Evans and Butts indicating what Butts was to do with the firearms.

He testified that, based on his training and experience, as well as the circumstances in this

case, he believed the other three firearms had been distributed to unknown and

unidentified persons.




       3
         Evans, however, did not object to the PSR’s characterization of Butts as Evans’
friend and fellow gang member.


                                             5
      The district court overruled Evans’ first objection to the PSR and found that it was

reasonable to conclude that Evans had reason to believe that weapons would be used or

disposed of unlawfully and that Evans intended as such. The court overruled the second

objection as well, indicating that stealing several guns and putting them in the hands of

“fellow gang members” had the potential for facilitating another felony. (J.A. 65.)

      The district court then adopted the factual findings and guideline approach set

forth in the PSR. The district court determined that the total offense level was 21 and

criminal history was III, for a guideline imprisonment range of 46 to 57 months on each

count to run concurrently. The court granted a downward departure to criminal history

category I, which represented a guideline imprisonment range of 37 to 46 months, finding

that the original guideline calculation overstated Evans’ criminal history. The court

sentenced Evans to 41 months’ imprisonment on each count, to run concurrently;

supervised release for a term of three years on each count, all such terms to run

concurrently; restitution; as well as other mandatory, standard, and special conditions.

Evans timely appealed.

                                            B.

       This Court reviews sentences for reasonableness under an abuse-of-discretion

standard regardless of whether the sentence imposed is inside or outside of the

Sentencing Guidelines range. Gall v. United States, 552 U.S. 38, 51 (2007). A district

court commits “significant procedural error” if it fails to properly calculate (or

improperly calculates) the Sentencing Guidelines range, fails to consider the 18

U.S.C. § 3553(a) factors, treats the Sentencing Guidelines as mandatory, selects a

                                            6
sentence based on clearly erroneous facts or fails to adequately explain the chosen

sentence. Id. If the district court’s sentencing decision is procedurally sound, then the

appellate court should consider the substantive reasonableness of the sentence under an

abuse-of-discretion standard. Id.

       When reviewing a district court’s application of the Sentencing Guidelines, factual

findings are reviewed for clear error and legal conclusions are reviewed de novo. United

States v. Adepoju, 756 F.3d 250, 256 (4th Cir. 2014). “Where a [Sentencing] Guidelines

application involves a mixed question of law and fact, the applicable standard turns on

the nature of the circumstances at issue. If the application is ‘essentially factual,’ we

apply the clearly erroneous standard.” Id. (quoting United States v. Daughtrey, 874 F.2d

213, 217 (4th Cir. 1989)). “A clear error occurs where we are left with a firm and

definite conviction that a mistake has been committed.” Id. at 258.

                                               II.

       There are two sentencing enhancements at issue in this case. The first is the

“Firearm-Trafficking” enhancement. Outlining this enhancement, U.S.S.G. § 2K2.1(b)(5)

instructs as follows: “[i]f the defendant engaged in the trafficking of firearms, increase by

4 levels.” U.S.S.G. § 2K2.1(b)(5). The second enhancement is the “Another Felony

Offense”   enhancement.     For     purposes     of   this   enhancement,   under   U.S.S.G.

§ 2K2.1(b)(6)(B), “[i]f the defendant. . . .used or possessed any firearm or ammunition in

connection with another felony offense; or possessed or transferred any firearm or

ammunition with knowledge, intent, or reason to believe that it would be used or



                                               7
possessed in connection with another felony offense, increase by 4 levels.”

U.S.S.G. § 2K2.1(b)(6)(B). We address Evans’ challenges to these enhancements in turn.

                                             A.

       To apply an enhancement under U.S.S.G. § 2K2.1(b)(5), the government must

prove by a preponderance of the evidence that the defendant engaged in firearms

trafficking. See United States v. Steffen, 741 F.3d 411, 414 (4th Cir. 2013) (setting forth

the burden of proof as to sentencing enhancements).

       The Supreme Court has instructed that “district courts must still give ‘respectful

consideration’ to the now-advisory Guidelines (and their accompanying policy

statements).” Pepper v. United States, 562 U.S. 476, 501 (2011) (internal citations

omitted). The commentary to U.S.S.G. § 2K2.1 specifies that the Firearm-Trafficking

enhancement applies if two requirements are satisfied. First, the defendant must have

“transported, transferred, or otherwise disposed of two or more firearms to another

individual, or received two or more firearms with the intent to transport, transfer, or

otherwise dispose of firearms to another individual . . . .” U.S.S.G. § 2K2.1 cmt.

n.13(A)(i); see also United States v. Pineda, 770 F.3d 313, 321 (4th Cir. 2014) (noting

that the commentary to U.S.S.G. § 2K2.1 specifies that the Firearm-Trafficking

enhancement applies as long as two requirements are satisfied). Second, the defendant

must transport, transfer, or dispose of the firearms with knowledge or reason to believe

that the person receiving the firearms either (1) has a prior conviction for a crime of

violence, a controlled substance offense, a misdemeanor crime of domestic violence, or is

under a criminal justice sentence, as a person “whose possession or receipt of the firearm

                                            8
would be unlawful,” or (2) who intended to use or dispose of the firearms unlawfully.

U.S.S.G. § 2K2.1 cmt. n.13(A)(ii), n.13(B).

       There is no dispute that Evans met the first requirement relative to the Firearm-

Trafficking enhancement. Regarding the second requirement, there is no dispute that

Butts lacked the qualifying criminal history to render him a person who could not

lawfully possess firearms. Therefore, the issue for appeal concerning the Firearm-

Trafficking enhancement is whether the district court erred in finding Evans had reason

to know that Butts intended to use or dispose of the firearms unlawfully. Evans argues

that the government offered insufficient evidence to support the enhancement in this

regard. He further maintains that without sufficient evidence by the government, the

district court miscalculated Evans’ guideline range and improperly applied a four-level

increase to Evans’ offense level.      Accordingly, Evans argues that the sentence is

procedurally unreasonable and must be vacated and remanded to the district court for

resentencing.

       We conclude that the district court did not err in finding that Evans possessed the

requisite knowledge to support the enhancement, and thus, we find the sentence to be

reasonable. Although the sentencing court’s application of the enhancement presents a

close question, our review is for clear error as to the factual findings made by the district

court. See Adepoju, 756 F.3d at 256. And the “trial court’s fact-finding in support of

the enhancement is entitled to appropriate deference. . . .” United States v. Manigan, 592

F.3d 621, 630–31 (4th Cir. 2010).



                                              9
       As noted above, “[a] clear error occurs where we are left with a firm and definite

conviction that a mistake has been committed.” Adepoju, 756 F.3d at 258. “A court

commits clear error when it makes findings without properly taking into account

substantial evidence to the contrary.” United States v. Francis, 686 F.3d 265, 273 (4th

Cir. 2012) (citation and quotation marks omitted). In reviewing for clear error, “we, like

any reviewing court, will not reverse a lower court’s finding of fact simply because we

‘would have decided the case differently.’” Easley v. Cromartie, 532 U.S. 234, 242

(2001) (citation omitted).

       With these standards in mind, viewing the totality of the circumstances—the large

number of firearms stolen, the location of the recovered firearms, the relationship

between Evans and Butts, Evans’ initial false statement about disposing of the firearms,

Evans’ admitted membership in a gang, the unopposed reference in the PSR to Butts as a

gang member, and the images of Evans and others with several of the stolen weapons and

displaying gang signs—supports the district court’s conclusion that Evans knew or had

reason to believe that his conduct would result in the firearms going to someone who

intended to use or dispose of the firearm unlawfully.           For this reason, under the

deferential clear error standard, we affirm the district court’s application of the trafficking

enhancement.

                                              B.

       We now turn to the second enhancement issue on appeal. Section 2K2.1(b)(6)(B)

sets forth a four-level enhancement if the defendant: (1) “used or possessed any firearm

or ammunition in connection with another felony offense;” or (2) “possessed or

                                              10
transferred any firearm or ammunition with knowledge, intent, or reason to believe that it

would be used or possessed in connection with another felony offense.”

U.S.S.G. § 2K2.1(b)(6)(B).

       This is a two-part provision, either of which, if proved by the government by a

preponderance of the evidence, would be enough to support the enhancement. The

application notes of the commentary indicate that U.S.S.G. § 2K2.1(b)(6)(B) applies if

the firearm or ammunition facilitated, or had the potential of facilitating, another felony

offense or another offense, respectively. U.S.S.G. § 2K2.1 cmt. n.14(A). The

commentary defines “[a]nother felony offense,” as any “federal, state, or local offense,

other than the explosive or firearms possession or trafficking offense, punishable by

imprisonment for a term exceeding one year, regardless of whether a criminal charge was

brought, or a conviction obtained.” U.S.S.G. § 2K2.1 cmt. n.14(C).

       Evans argues that the district court erred in applying the U.S.S.G.

§ 2K2.1(b)(6)(B) Another Felony Offense enhancement.              He argues there was

insufficient evidence to show that Butts intended to use the firearms to commit felonies

or that Evans had knowledge or reason to believe that Butts intended to commit felonies. 4

       Here again, Evans argues on appeal that the evidence presented to the district court

by the government was insufficient to support the application of the enhancement. But


       4
        Evans also argues the mere fact that a firearm was available to the defendant
during the commission of another crime is not enough to justify an enhancement.
Because we find the district court did not err concerning the “reason to believe” clause of
U.S.S.G. § 2K2.1(b)(6)(B), we need not address this challenge.


                                            11
this is not a case completely lacking in evidence to support the enhancement. Here, the

evidence presented by the government and outlined above, although not overly robust,

convinced the fact finder that the proposition at issue was more likely to be correct than

not. See United States v. Padgett, 788 F.3d 370, 374 (4th Cir. 2015) (reviewing the

district court’s application of the preponderance of the evidence standard).

       As stated above, we review the district court’s factual findings for clear error,

giving great deference to the district court’s superior position in terms of assessing the

credibility of the witnesses and making factual findings based on the entire record and the

evidence presented. In acknowledging our “proper role when passing on the conduct of

other decision-makers,” we conclude that the district court did not clearly err in applying

the four-level enhancement under U.S.S.G. § 2K2.1(b)(6)(B). Evans v. Eaton Corp. Long

Term Disability Plan, 514 F.3d 315, 320–21 (4th Cir. 2008) (noting that the clear error

standard protects district courts’ primacy as triers of fact).

                                              III.

       We conclude that the district court did not clearly err by inferring from the totality

of the circumstances that Evans transferred the subject firearms with knowledge or reason

to believe that Butts intended to use or dispose of the firearms unlawfully and applying

the U.S.S.G. § 2K2.1(b)(5) Firearm-Trafficking enhancement. Further, we conclude that

the district court did not clearly err by inferring that the transferred firearms had the

potential to facilitate another felony offense and applying the U.S.S.G. § 2K2.1(b)(6)(B)

Another Felony Offense enhancement. The judgment of the district court is

                                                                               AFFIRMED.

                                              12